)

UNITED STATES DISTRICT COURT b
FOR THE MIDDLE DISTRICT OF FLORIDA — »)); JUN -3° Pp
TAMPA DIVISION en Ae

UNITED STATES OF AMERICA

Plaintiff,
ex rel.
ADRIAN MARRULLIER,
Relator,
Vv. No. 8:17-ev-1635-T-30-AEP
EX PARTE
UNDER SEAL

[31 U.S.C. § 3730(b)(2)]
BISK EDUCATION, INC.,
BISK FAMILY FOUNDATION, INC.,
FLORIDA INSTITUTE OF TECHNOLOGY, and
JACKSONVILLE UNIVERSITY,
Defendants.
/

UNITED STATES OF AMERICA’S
NOTICE OF CONSENT TO DISMISSAL WITHOUT PREJUDICE

The United States of America respectfully files this Notice consenting to the
dismissal of this case without prejudice as to the United States. The gui tam Relator filed
a notice of voluntary dismissal of the complaint on May 29, 2019. Under 31 U.S.C.

§ 3730(b)(1) of the False Claims Act, dismissal of an action brought on behalf of the
United States pursuant to the gui fam provisions of the False Claims Act requires the
written consent of the Attorney General.

Accordingly, the United States hereby notifies the Court that the United States
consents to the dismissal of this action without prejudice to the rights of the United

States, based on its determination that such a dismissal is commensurate with the public

aN
interest and that the matter does not warrant the continued expenditure of government
resources to pursue or monitor the action based on currently available information.

The United States requests that the Relator’s Complaint, the Relator’s Notice of
Voluntary Dismissal, this Notice, the Court’s Order dismissing this action, and all
subsequent filings in this action be unsealed. The United States requests that all other
papers on file in this action remain under seal because in discussing the content and
extent of the United States’ investigation, such papers are provided by law to the Court
alone for the sole purpose of evaluating whether the seal and time for making an election
to intervene should be extended.

A proposed order accompanies this notice.

Dated: June 3, 2019 Respectfully Submitted,

MARIA CHAPA LOPEZ
United States Attorney

   
   

So

CHRISTOPHER J. EMDEN
Assistant United States Attorney
USA No. 158

400 North Tampa Street, Suite 3200
Tampa, FL 33602

Tel: (813) 274-6000

Fax: (813) 274-6200
Christopher.Emden@usdoj.gov

NM
CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on June 3, 2019, the foregoing United States’ Notice
of Consent to Dismissal Without Prejudice was filed with the Clerk of the Court and that
a copy has been served by U.S. Mail upon the following:

Kevin J. Darken

Kevin J. Darken Law Group, LLC
332 S. Plant Ave.

Tampa, Florida 33606

 

FB 4

* Christopher J. Emden
Assistant United States Attorney
